Name: Council Decision (EU) 2016/971 of 17 June 2016 on the conclusion, on behalf of the European Union, of an agreement in the form of the Declaration on the Expansion of Trade in Information Technology Products (ITA)
 Type: Decision
 Subject Matter: European construction;  communications;  international trade;  world organisations;  tariff policy;  international affairs
 Date Published: 2016-06-18

 18.6.2016 EN Official Journal of the European Union L 161/2 COUNCIL DECISION (EU) 2016/971 of 17 June 2016 on the conclusion, on behalf of the European Union, of an agreement in the form of the Declaration on the Expansion of Trade in Information Technology Products (ITA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with point (v) of Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Ministerial Declaration on Trade in Information Technology Products, commonly referred to as the Information Technology Agreement (ITA), was adopted in Singapore on 13 December 1996. Paragraph 3 of the Annex to the ITA states that participants are to meet periodically under the auspices of the Council on Trade in Goods of the World Trade Organisation (WTO) to review the product coverage with a view to agreeing, by consensus, whether it is appropriate to modify the Attachments to that Annex to incorporate additional products in the light of technological developments, experience in applying the tariff concessions or changes to the Harmonised System nomenclature. (2) On 8 July 2009, the Council authorised the Commission to negotiate a review of the ITA with a view to expanding its product coverage to reflect technological developments and convergence. (3) Negotiations on the expansion of the ITA have been conducted by the Commission in consultation with the special committee established under Article 207(3) of the Treaty. (4) On 28 July 2015, the participants in the negotiations issued a Declaration on the Expansion of Trade in Information Technology Products (the Declaration on the expansion of the ITA), which records the results of the negotiations. (5) During the 10th WTO Ministerial Conference held in Nairobi from 15 to 18 December 2015, the participants in the negotiations issued the Ministerial Declaration on the Expansion of Trade in Information Technology Products of 16 December 2015 (WT/MIN 15/25) (the Ministerial Declaration), which endorses and opens for acceptance the Declaration on the expansion of the ITA in accordance with paragraph 9 thereof. The Ministerial Declaration also records the agreement of the participants in the negotiations with the draft schedules submitted by each of them pursuant to paragraph 5 of the Declaration on the expansion of the ITA, which are included in WTO document G/MA/W/117. (6) The agreement in the form of the Declaration on the expansion of the ITA should be approved on behalf of the Union, together with the Union's schedule and the schedules submitted by other participants in the negotiations, which are included in the WTO document G/MA/W/117. (7) In accordance with the Declaration on the expansion of the ITA, the Union should submit to the WTO the necessary modifications to its schedule annexed to the General Agreement on Tariffs and Trade 1994 (GATT 1994), as set out in the Union schedule CLXXIII (G/MA/TAR/RS/357/corr.1), HAS ADOPTED THIS DECISION: Article 1 The Declaration on the expansion of the ITA and the schedules submitted in accordance with paragraph 5 thereof are hereby approved on behalf of the European Union. The text of the Declaration on the expansion of the ITA and the Attachments thereto are attached to this Decision. Article 2 The Commission is hereby authorised to submit to the World Trade Organisation the necessary modifications to the Union's Schedule annexed to the GATT 1994 as set out in the Union schedule CLXXIII (G/MA/TAR/RS/357/corr.1). Article 3 The President of the Council shall designate the person(s) empowered to deposit, on behalf of the Union, the instrument of acceptance provided for in paragraph 9 of the Declaration on the expansion of the ITA (2). Article 4 The Declaration on the expansion of the ITA shall not be construed as conferring rights or imposing obligations which can be directly invoked before Union or Member State courts. Article 5 This Decision enters into force on the date of its adoption. Done at Luxembourg, 17 June 2016. For the Council The President J.R.V.A. DIJSSELBLOEM (1) Consent of 8 June 2016 (not yet published in the Official Journal). (2) The date of entry into force of the Declaration will be published in the Official Journal of the European Union by the General Secretariat of the Council.